DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dominic Kotab on June 30, 2022.
The application has been amended as follows: 

1. (CURRENTLY AMENDED) A method, comprising: 
receiving a humidity level in a tape library;
determining whether the humidity level is in a predefined range indicative of safe operation for tape drives and/or tape media in the tape library; 
in response to determining that the humidity level is not in the predefined range, preventing performance of [[the]] operations on magnetic recording tapes for at least a predefined acclimation period; and
after preventing performance of operations on magnetic recording tapes, 

overriding a tape drive which alternates between humidity levels in the predefined range and humidity levels outside the predefined range until the humidity level in the drive reaches a steady state for a period of time at least equal to the entire predefined acclimation period.

15. (CURRENTLY AMENDED) A system, comprising: 
a processor; and 
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to:
receive a humidity level in a tape library;
determine whether the humidity level is in a predefined range indicative of safe operation for tape drives and/or tape media in the tape library; 
in response to determining that the humidity level is not in the predefined range, prevent performance of [[the]] operations on magnetic recording tapes for at least a predefined acclimation period; and
after preventing performance of operations on magnetic recording tapes, 

overriding a tape drive which alternates between humidity levels in the predefined range and humidity levels outside the predefined range until the humidity level in the drive reaches a steady state for a period of time at least equal to the entire predefined acclimation period.

25. (CURRENTLY AMENDED) A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
receive, by the computer, a humidity level in a tape library;
determine, by the computer, whether the humidity level is in a predefined range indicative of safe operation for tape drives and/or tape media in the tape library; 
in response to determining that the humidity level is not in the predefined range, prevent, by the computer, performance of [[the]] operations on magnetic recording tapes for at least a predefined acclimation period; and
after preventing performance of operations on magnetic recording tapes, 

overriding a tape drive which alternates between humidity levels in the predefined range and humidity levels outside the predefined range until the humidity level in the drive reaches a steady state for a period of time at least equal to the entire predefined acclimation period.

40. (CANCELED)

Allowable Subject Matter
Claims 1-3, 6-9, 15-17, 20-21, 25, 31-39, and 41-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 15, and 25) “…in response to determining that the humidity level is not in the predefined range, prevent performance of operations on magnetic recording tapes for at least a predefined acclimation period; and after preventing performance of operations on magnetic recording tapes, overriding a tape drive which alternates between humidity levels in the predefined range and humidity levels outside the predefined range until the humidity level in the drive reaches a steady state for a period of time at least equal to the entire predefined acclimation period.”
As dependent claims 2-3, 6-9, 16-17, 20-21,31-39, and 41-42 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Below are references considered to be the closest related prior art:
MCKINLEY (Patent No.: US 6,676,026 B1) teaches when temperature and relative humidity exceed hot psychometric limits, new workloads are limited and write operations are temporarily deferred to alternate storage, and if the temperature and relative humidity are within the psychrometric limits, the operations of the library are continued, where violating the low relative humidity boundary is not desirable, and if the conditions are not acceptable, humidity may be injected into the system by a humidifier, so that the low relative humidity boundary is not violated. However, MCKINLEY does not teach after preventing performance of operations on magnetic recording tapes, overriding a tape drive which alternates between humidity levels in the predefined range and humidity levels outside the predefined range until the humidity level in the drive reaches a steady state for a period of time at least equal to the entire predefined acclimation period.
GAVILLAN (Patent No.: US 9,916,871 B1) teaches determining whether or not environmental conditions within the acclimation chamber for data storage cartridges or other componentry are properly acclimated based on the passage of a predetermined amount of time, and holding the components in the acclimation chamber for a sufficient period of time to acclimate to the temperature and humidity levels at the second environmental conditions, where the time period may be predetermined or a look-up table could be used. However, GAVILLAN does not teach after preventing performance of operations on magnetic recording tapes, overriding a tape drive which alternates between humidity levels in the predefined range and humidity levels outside the predefined range until the humidity level in the drive reaches a steady state for a period of time at least equal to the entire predefined acclimation period.
MUTCHNIK (Pub. No.: US 2015/0211757 A1) teaches when the humidity falls below another threshold, then increasing the blower speed to a higher level, where when reference is made to a threshold, it should be understood that there may be two thresholds, one for rising humidity and one for falling humidity, and a hysteresis level may thereby be provided. However, MUTCHNIK does not teach after preventing performance of operations on magnetic recording tapes, overriding a tape drive which alternates between humidity levels in the predefined range and humidity levels outside the predefined range until the humidity level in the drive reaches a steady state for a period of time at least equal to the entire predefined acclimation period.
WACKER (Patent No.: US 6,843,068 B1) teaches after the humidity trace crosses a lower humidity threshold, the temperature set point returns to its original level, where the separation between the upper humidity threshold and the lower humidity threshold for the humidity curve is preferably provided to gain some degree of hysteresis in the system. However, WACKER does not teach after preventing performance of operations on magnetic recording tapes, overriding a tape drive which alternates between humidity levels in the predefined range and humidity levels outside the predefined range until the humidity level in the drive reaches a steady state for a period of time at least equal to the entire predefined acclimation period.
BAMBRICK (Pub. No.: US 2019/0045280 A1) teaches threshold may be set based on optimum values related to drying of delicate clothing, for example, where if the relative humidity data is above the threshold, receiving additional data to perform hysteresis measurements, which is the accumulation of data points that can be greater than or less than the threshold level that initiated the process with the purpose of creating a lag in the alerts activation or deactivation, low power mode activation, temperature and/or dryness alerts and the like in order to minimize nuisance or high energy operations, along with false alerts to the user, and if delicate hysteresis is achieved, a relative humidity alert is processed and the user is notified of the alert via an interface update, and if delicate hysteresis is not achieved, then scanning for new data and returns to restart the monitoring process. However, BAMBRICK does not teach after preventing performance of operations on magnetic recording tapes, overriding a tape drive which alternates between humidity levels in the predefined range and humidity levels outside the predefined range until the humidity level in the drive reaches a steady state for a period of time at least equal to the entire predefined acclimation period.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138